Case 8:19-cv-01876-SDM-CPT Document 9 Filed 09/10/19 Page 1 of 3 PageID 44




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 TIMOTHY COMPOLI and
 COREY CARDINAL, Individually
 and on behalf of others similarly situated,

           Plaintiffs,                                 Case No. 8:19-cv-01876-SDM-CPT
 v.

 DIGITAL CONCRETE IMAGING, INC.
 and BRYAN W. BACHELLER, individually,

           Defendants.
                                                /

                   DEFENDANTS’ CERTIFICATE OF INTERESTED
               PERSONS AND CORPORATE DISCLOSURE STATEMENT

          Defendants, DIGITAL CONCRETE IMAGING, INC., and BRYAN W.

 BACHELLER, hereby disclose the following pursuant to this Court’s Interested Persons

 Order:

          1.       The name of each person, attorney, association of persons, firm, law firm,

 partnership, and corporation that has or may have an interest in the outcome of this action,

 including subsidiaries, conglomerates, affiliates, parent corporations, publicly traded

 companies that own 10% of more of a party’s stock, and all other identifiable legal entities

 that are related to any party in this case:

                         Timothy Compoli, Plaintiff

                         Corey Cardinal, Plaintiff

                         Wolfgang M. Florin, Counsel for Plaintiffs

                         Christopher D. Gray, Counsel for Plaintiffs

                                                1
                                                                                 www.jet.law
                                                                         Employment Attorneys
Case 8:19-cv-01876-SDM-CPT Document 9 Filed 09/10/19 Page 2 of 3 PageID 45




                        Florin Gray Bouzas Owens, LLC, Counsel for Plaintiffs

                        Jesse I. Unruh, Counsel for Defendants

                        Jet Dot Law, PLCC, Counsel for Defendants

                        Bryan W. Bacheller, Defendant

                        Digital Concrete Imaging, Inc., Defendant

        2.       The name of every other entity whose publicly traded stock, equity, or debt

 may be substantially affected by the outcome of these proceedings: None.

        3.       The name of every other entity that is likely to be an active participant in

 the proceedings, including the debtor and members of the creditors’ committee (or twenty

 largest unsecured creditors) in bankruptcy cases: None.

        4.        The name of each victim (individual or corporate) of civil and criminal

 conduct alleged to be wrongful in these proceedings, including every person who may be

 entitled to restitution: Plaintiffs, Timothy Compoli and Corey Cardinal, allege they are

 entitled to restitution. Defendants deny that Plaintiffs are entitled to any restitution.

        I hereby certify that, except as disclosed above, I am unaware of any actual or

 potential conflict of interest involving the district judge and magistrate judge assigned to

 this case and will immediately notify the Court in writing upon learning of any such conflict.




                                                2
                                                                                  www.jet.law
                                                                          Employment Attorneys
Case 8:19-cv-01876-SDM-CPT Document 9 Filed 09/10/19 Page 3 of 3 PageID 46




 DATED this 10th day of September, 2019.

                                             Respectfully submitted,
                                             JET DOT LAW, PLLC
                                             12249 Science Drive, Suite 155
                                             Orlando, Florida 32826
                                             By: s/Jesse I. Unruh
                                                 Jesse I. Unruh, Esq.
                                                 Florida Bar No. 93121
                                                 jesse@jet.law

                                             Attorney for Defendants | DIGITAL
                                             CONCRETE IMAGING, INC. and BRYAN
                                             W. BACHELLER.

                              CERTIFICATE OF SERVICE

         I hereby Certify that on this 10th day of September, 2019, the foregoing was
 electronically filed with the Court by using the Middle District of Florida’s CM/ECF portal,
 which will send a notice of electronic filing to: Wolfgang M. Florian and Christopher D.
 Gray, 16524 Pointe Village Drive, Suite 100, Lutz, FL 33558 | wolfgang@fgbolaw.com,
 chris@fgbolaw.com.




                                              3
                                                                               www.jet.law
                                                                       Employment Attorneys
